Citation Nr: 1001158	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


1.  Entitlement to service connection for skin disability, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for progressive 
muscular atrophy of the upper extremities.

3.  Entitlement to service connection for arthritis, right 
upper extremity.

4.  Entitlement to an increased rating for residuals, shell 
fragment wound, left upper extremity with scar and 
degenerative joint disease of the left acromioclavicular (AC) 
and glenohumeral joints, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals, shell 
fragment wound, retained foreign bodies, right forearm, 
currently rated 10 percent disabling.

6.  Entitlement to an increased rating for residuals, shell 
fragment wound, scar, right forearm, currently rated 10 
percent disabling.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966, and from August 1967 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to a compensable disability rating for service-connected 
residuals, shell fragment wounds, upper extremities, and 
denied entitlement to service connection for chloracne, 
progressive muscular atrophy, upper extremities, and 
arthritis, upper extremities.  A notice of disagreement was 
filed in May 2000.  In a February 2001 rating decision, the 
RO assigned a 10 percent disability rating to residuals, 
shell fragment wounds, right forearm, and assigned a 10 
percent disability rating to residuals, shell fragment 
wounds, scar, right forearm.  The Veteran's service-connected 
residuals, shell fragment wounds, left upper extremity, 
remained noncompensably disabling.  In a March 2002 rating 
decision, the RO readjudicated and denied the service 
connection claims.  A statement of the case was issued in 
June 2003, and a substantive appeal was received in August 
2003.  In April 2009, the RO assigned a 10 percent disability 
rating to residuals, shell fragment wound, left upper 
extremity with scar and degenerative joint disease of the 
left acrominoclavicular and glenohumeral joints, effective 
January 8, 2002.  This constituted a partial grant of service 
connection for arthritis, upper extremities, and the issue 
has been recharacterized as arthritis, right upper extremity.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned and has not been assigned during the 
entire appellate period.  AB v. Brown, 6 Vet. App. 35 (1993).  
The Veteran testified at a Board hearing in August 2009; the 
transcript is of record.

The Board notes that the issues of entitlement to a higher 
initial rating for posttraumatic stress disorder, and 
entitlement to service connection for limitation of motion of 
right forearm, limitation of motion of left upper extremity, 
porphyria cutanea tarda, chronic psychological sexual 
dysfunction, hepatitis, tumors of the face and neck, chronic 
dysentery, intramural tumor, and soft tissue sarcoma, are not 
in appellate status, as the Veteran failed to file a timely 
substantive appeal in response to the March 2004 statement of 
the case.  The Board also notes that the issues of 
entitlement to service connection for diabetes mellitus with 
erectile dysfunction, and migraine headaches are not in 
appellate status as the Veteran failed to file a timely 
notice of disagreement with the January 2005 RO denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


REMAND

Initially, the Board notes that the Veteran has testified 
that he seeks most, if not all, of his treatment at the 
Atlanta, Georgia VA Medical Center (VAMC), and there are 
outstanding treatment records for the period 2005 to the 
present, which must be associated with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).



Skin disability

The Board notes that the RO has characterized the Veteran's 
claim of service connection for a skin disability as strictly 
a claim of service connection for chloracne.  In August 1998, 
the Veteran filed a formal claim of service connection for 
'skin rash.' A January 1999 VA examination report reflects 
the Veteran's complaints of constant itching, pain and rash 
in the skin involving the face, and itching all over his 
body, especially in area exposed to the sun.  He stated his 
belief that this was due to herbicide exposure.  The 
diagnosis was subjective recurrent itching of the skin, and 
no objective findings of the skin.  In a July 1999 rating 
decision, the RO denied entitlement to service connection for 
chloracne on the basis that such disability was not shown 
within one year of separation from service.  In March 2002, 
the RO readjudicated the claim of service connection for 
chlorance in light of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), and the elimination of the 
well-grounded claim requirement.  The claim of service 
connection for chloracne was again denied on the basis that 
such disability was not diagnosed within a year of separation 
from service.  However, such rating decision did not consider 
entitlement to service connection for a skin disability, 
other than chloracne.  Subsequent statements submitted by the 
Veteran in support of his claim reflect that he is claiming 
skin disabilities such as acne vulgaries, hydradenitis 
suppurativa, and cellulitis of the scalp.  When determining 
service connection, all theories of entitlement must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The RO must adjudicate the Veteran's 
claim of service connection for a skin disability on a direct 
basis and to include as due to herbicide exposure.

At the Board hearing, the Veteran testified that medical 
examiners have diagnosed chloracne and other skin 
disabilities over the years.  To clarify whether the Veteran 
has a current disability of the skin, the Board has 
determined that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
skin disability.



Progressive muscular atrophy and arthritis of the right upper 
extremity

The Veteran contends that he is suffering from progressive 
muscular atrophy of the upper extremities, and arthritis of 
the right upper extremity due to his service-connected 
residuals, shell fragment wound, right forearm; and, 
residuals, shell fragment wound, left upper extremity.  The 
medical evidence of record is not clear as to the etiology of 
any such claimed disabilities, and thus a VA examination is 
necessary to clarify the nature and etiology of any claimed 
progressive muscular atrophy of the upper extremities and 
arthritis of the right upper extremity.  Where the ultimate 
question involves the presence of a current disability and 
its nexus to service or to a service-connected disability, 
the opinion of a medical expert is required for resolution 
(as opposed to lay statements).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993)(where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required).  

Residuals of shell fragment wounds, right forearm and left 
upper extremity

In November 2006, the Veteran underwent a VA examination to 
assess the current severity of residuals of his shell 
fragment wounds of the right forearm and left upper 
extremity.  The examiner concluded that there were subjective 
complaints of pain and loss of strength and objective 
findings of weakness of the right forearm, and subjective 
complaints of pain in the left shoulder, and objective 
findings of weakness.  At the August 2009 Board hearing, the 
Veteran testified that his service-connected disabilities 
warranted higher ratings due to continued pain and loss of 
strength in the extremities.  In light of the fact that the 
last VA examination was conducted over three years ago, and 
in light of the Veteran's testimony and statements of record, 
the Board has determined that the Veteran should be afforded 
a new VA examination to assess the severity of his residuals 
of shell fragment wounds.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect 
the current level of the Veteran's disabilities, the Board 
believes that an examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment 
records from the Atlanta VAMC for the 
period January 2005 to the present.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed skin 
disability.  It is imperative that the 
claims folder, to include all service 
treatment records and post-service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should identify 
all disabilities of the skin, based on a 
review of the medical evidence of record 
and physical examination, and for each 
skin disability identified, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that it had 
its clinical onset in service or is 
otherwise related to service, to include 
exposure to herbicides.

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed progressive 
muscle atrophy of the upper extremities, 
and arthritis of the right upper 
extremity.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
the following:

a)  Does the Veteran have a disability of 
the upper extremities manifested by 
progressive muscle atrophy?

b)  If any disability of the upper 
extremities manifested by progressive 
muscle atrophy is identified, is it at 
least as likely as not (a 50% or higher 
degree of probability) that any such 
disability is proximately due to or 
aggravated by the service-connected 
residuals, shell fragment wounds, right 
forearm or residuals, shell fragment 
wounds, left upper extremity?

c)  Does the Veteran have arthritis of 
the right upper extremity?

d)  If arthritis of the right upper 
extremity is identified, is it at least 
as likely as not (a 50% or higher degree 
of probability) that any such disability 
is proximately due to or aggravated by 
the service-connected residuals, shell 
fragment wounds, right forearm?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

4.  Schedule the Veteran for 
appropriate examination(s) to assess 
the nature and severity of his 
residuals of scar, right forearm and 
left upper extremity.  It is imperative 
that the claims file be made available 
to and reviewed by the examiner in 
connection with the examination.  
Examination findings should be reported 
so as to allow for application of VA 
rating criteria.  Specifically, the 
examiner should provide an opinion 
regarding visible or palpable tissue 
loss.  The examiner should also provide 
an opinion regarding the Veteran's 
complaints of numbness and decreased 
sensation of the right forearm and 
upper extremity.  

5.  Schedule the Veteran for an 
appropriate VA examination to address the 
severity of residuals, shell fragment 
wound, right forearm, the severity of 
residuals, shell fragment wound, left 
upper extremity, to include the severity 
of the left acromioclavicular and 
glenohumeral joints.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  

With regard to the residuals, shell 
fragment wound, right forearm and left 
upper extremity, the examiner should 
identify the muscle groups involved and 
which muscle group is the most disabled.  
Specifically, the examiner should provide 
an opinion on the severity of the muscle 
damage, to include a description of the 
degree of disability such as slight, 
moderate, moderately severe, or severe.  
The examiner should also provide ranges 
of motion of the right arm and left upper 
extremity.

The examiner should attempt to 
distinguish the symptomatology associated 
with his service-connected residuals, 
shell fragment wound, right forearm, 
opposed to any other arm disability.  

To the extent possible the functional 
impairment of the right forearm and 
left upper extremity due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should provide an opinion 
regarding the Veteran's complaints of 
decreased strength and weakness of the 
right forearm and upper extremity.  

The examiner should provide an opinion 
concerning the impact of the service-
connected residuals, shell fragment 
wound, right forearm and left upper 
extremity, on the Veteran's ability to 
work, and provide supporting rationale 
for this opinion.  

5.  After completion of the above, the RO 
should adjudicate the Veteran's claim for 
a skin disability, to include on a direct 
basis and to include as due to herbicide 
exposure, and readjudicate the claims of 
service connection for progressive muscle 
atrophy, upper extremities, and 
arthritis, right upper extremity, and 
readjudicate the increased rating claims.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



